UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                           I
                                           I

SKYROCKET, LLC d/b/a SKYROCKET TOYS LLC,   l
                                           I
                                           I
                                           I
                                           I
Plaintiff                                  I      PRELIMINARY
                                               INJUNCTION ORDER
V.
                                                19-cv-11623 (PGG)
COMEYUN, F2TOYDH, HELLOT ANGTANG,
HUANGCC31, JOY4TOY, ONETOYS, PINK350,
PINK700, PINKTN, VMNICE, YAN350 and
YUN350,

Defendants
                             GLOSSARY

Term                   Definition
Plaintiff or           Skyrocket, LLC d/b/a Skyrocket Toys LLC
Skvrocket
Defendants             Comeyun, F2toydh, Hellotangtang, Huangcc31,
                       Joy4toy, Onetoys, Pink350, Pink700, Pinktn, Vmnice,
                       Yan350 and Yun350

DHgate                 Dunhuang Group d/b/a DHgate.com, an online
                       marketplace and e-commerce platform which allows
                       manufacturers, wholesalers and other third-party
                       merchants, like Defendants, to advertise, distribute,
                       offer for sale, sell and ship their wholesale and retail
                       products originating from China directly to consumers
                       worldwide and specifically to consumers residing in the
                       U.S., including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiffs Complaint filed on December 19, 2019
Application            Plaintiffs Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants' Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on
                       December 19, 2019
Cervantes Dec.         Declaration of Giovanni Cervantes in Support of
                       Plaintiff's Application
Scully Dec.            Declaration of Brieanne Scully in Support of Plaintiffs
                       Application
Blume Products         Collectible dolls that come in flower pots, with
                       revolutionary patent-pending reveal technology, that
                       bloom when water is added
Blume Mark             U.S. Trademark Registration No. 5,789,875 for
                       "BLUME" for a variety of goods in Class 28
Blume Work             U.S. Copyright Registration No. VAu 1-346-297,
                       covering the Blume Series 1 Characters, Packaging,
                       Instruction Sheet and Collectable Guide
Counterfeit Products   Products bearing or used in connection with the Blume
                       Mark and/or Blume Work, and/or products m
                       packaging and/or containing labels and/or hang tags
                       bearing the Blume Mark and/or Blume Work, and/or
                       bearing or used in connection with marks and/or
                       artwork that are confusingly or substantially similar to
                       the Blume Mark and/or Blume Work and/or products
                         that are identical or confu singly or substantially similar
                         to the Blum e Products
Infringing Listings      Defendants' listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as DHgate, as well
                         as any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants' Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants' Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants' User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any and all banks, financial institutions, credit card
                         companies and payment processing agencies, such as
                         DHgate (e.g., DHpay.com), Pay Pal Inc. ("PayPal"),
                         Payoneer Inc. (Payoneer") and PingPong Global
                         Solutions, Inc. ("PingPong") and other companies or
                         agencies that engage in the processing or transfer of
                         money and/or real or personal property of Defendants
Third Party Service      Online platforms, including, without limitation, those
Providers                owned and operated, directly or indirectly by DHgate,
                         as well as any and all as yet undiscovered online
                         marketplace platforms and/or entities through which
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them manufacture, import,
                         export, advertise, market, promote, distribute, offer for
                         sale, sell and/or otherwise deal in Counterfeit Products
                         which are hereinafter identified as a result of any order
                         entered in this action, or otherwise




                                       11
       WHERAS, Plaintiff having moved ex parte on December 19, 2019 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants' Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiffs Application on December 19,

2019 which ordered Defendants to appear on December 30, 2019 at 10:00 a.m. to show cause why

a preliminary injunction should not issue ("Show Cause Hearing");

       WHEREAS on December 20, 2019, Plaintiff filed a letter requesting that the Court modify

the briefing schedule ordered in the TRO;

       WHEREAS, the Court subsequently entered an Order on December 20, 2019, modifying

the briefing schedule and rescheduling the Show Cause Hearing to January 2, 2020 at 10:45 a.m.

("December 20, 2019 Order");

       WHEREAS, on December 24, 2019, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support

of the Application and the December 20, 2019 Order on each and every Defendant;

       WHEREAS, on January 2, 2020 at 10:45 a.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the final hearing and determination of this

action or until furt her order of the Court:

    1.    manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling and/or otherwise dealing in

          Counterfeit Products or any other products bearing the Blume Mark and/or

          Blume Work and/or marks or artwork that are confusingly or substantially

          similar to, identical to and constitute a counterfeiting and/or infringement of the

          Blume Mark and/or Blume Work;

    11.   directly or indirectly infringing in any manner Plaintiffs Blume Mark and/or

          Blume Work;

   111.   using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs

          Blume Mark and/or Blume Work, to identify any goods or services not

          authorized by Plaintiff;

   iv. using Plaintiffs Blume Mark and/or Blume Work or any other marks and/or

          artwork that are confusingly or substantially similar to the Blume Mark and/or

          Blume Work on or in connection with Defendants' manufacturing, importing,

          exporting, advertising, marketing, promoting, distributing, displaying, offering

          for sale, selling and/or otherwise dealing in Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or

          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by



                                         2
          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

          any   product   manufactured,      imported,   exported,   advertised,   marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants' comm ercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

          computer files, data, business records, documents or any other records or

          evidence relating to their User Accounts, Merchant Storefronts or Defendants'

          Assets and the manufacture, importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

          creating and/or utilizing any other platform, User Account, Merchant Storefront

          or any other means of importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products for the purposes of circumventing or otherwise avoiding the

          prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs l(a)(i) through

           l(a)(vii) above and l(b)(i) through l(b)(ii) and l(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determin ation of this action or until further order of the



                                         3
   Court:

       1.    secreting, concealing, transferring, disposing of, withdrawing, encumbering or

             paying Defendants' Assets from or to Defendants' Financial Accounts until

             further ordered by this Court;

       11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records,

             documents or any other records or evidence relating to the Defendants' User

             Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

             importation, exportation, advertising, marketing, promotion, distribution,

             display, offering for sale and/or sale of Counterfeit Products; and

      111.   knowingly instructing, aiding, or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs 1(a)i) through

             l(a)(vii) and l(b)(i) through l(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

        1.   providing services to Defendants, Defendants' User Accounts and Defendants'

             Merchant Storefronts, including, without limitation, continued operation of

             Defendants' User Accounts and Merchant Storefronts insofar as they are

             connected to the Counterfeit Products;

       11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records,

             documents or any other records or evidence relating to the Defendants' User



                                              4
                 Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

                 importation, exportation, advertising, marketing, promotion, distribution,

                 display, offering for sale and/or sale of Counterfeit Products; and

          111.   knowingly instructing, aiding, or abetting any other person or business entity in

                 engaging in any of the activities referred to in subparagraphs l(a)(i) through

                 l(a)(vii), l(b)(i) through l(b)(ii) and l(c)(i) through 1(c)ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days ofreceipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants'

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs

       counsel and provide Plaintiffs counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants' User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants' Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

    shall remain in place through the pendency of this litigation, including that:

    a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiffs counsel.



                                                5
b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiffs counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiffs counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants' Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   1.       account numbers;

  11.       current account balances;

 111.       any and all identifying information for Defendants and Defendants' User Accounts,

            including names, addresses and contact information;

 1v.        any and all account opening documents and records, including, but not limited to,

            account applications, signature cards, identification documents, and if a business

            entity, any and all business documents provided for the opening of each and every

            of Defendants' Financial Accounts;

  v.        any and all deposits and withdrawal during the previous year from each and every

            of Defendants' Financial Accounts and any and all supporting documentation,

            including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

            account statements;



                                                 6
 v1.    any and all wire transfers into each and every of Defendants' Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary's bank and the beneficiary's account number;

vi1.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants' businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants' User Accounts, a full

        accounting of Defendants' sales history and listing history under such accounts,

        and Defendants' Financial Accounts associated with Defendants' User Accounts;

        and

  x.    Defendants'    manufacturing,    importing,   exporting,   advertising,   marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing the Blume Mark and/or Blume Work and/or

        marks or artwork that are confusingly or substantially similar to, identical to and

        constitute a counterfeiting and/or infringement of the Blume Mark and/or Blume

        Work.




                                          7
d) Within fourteen (14) days ofreceipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiffs counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants' User Accounts and

   Defendants' Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          1.      any and all User Accounts and Defendants' Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants' Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         11.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        111.      the nature of Defendants' businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

                  and listing history under such accounts and Defendants' Financial Accounts with

                  any and all Financial Institutions associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts; and

         iv.      Defendants'   manufacturing,    importing,   exporting,   advertising,   marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Blume Mark and/or Blume Work and/or




                                                   8
            marks or artwork that are confusingly or substantially similar to, identical to and

            constitute an infringement of the Blume Mark and/or Blume Work.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order and (ii) a link to a secure website (including

       NutStore, a large mail link created through Rm ail.com or via website publication

       through    a   specific    page   dedicated   to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to downl oad a PDF copy

       of this Order, to Defendants' e-mail addresses to be determined after having been

       identified by DHgate pursuant to Paragraph V(C) of the TRO; or

   b) delivery of a message to Defendants through the same means that Plaintiffs agents

       have    previously      communicated   with   Defendants,     namely    the   system    for

       comm unications established by the Third Party Service Providers on their respective

       platforms providing a link to a secure website (such as NutStore or a large mail link

       created through Rm ail.com) where each Defendant will be able to download PDF

       copies of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:



                                              9
       a) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

           PayPal will be able to download a PDF copy of this Order via electronic mail to EE

           Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

           DHgate (including DHPay.com) will be able to download a PDF copy of this Order

           via electronic mail to Ms. Emily Zhou, Intellectual Property Management, Trust

           and Safety Department, DHgate at zhouxu@dhgate.com;

       c) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.'s     Customer        Service       Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to Zeng Ni of PingPong Global Solutions Inc.' s Legal

           Department at xieqt@pingpongx.com and legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.

9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

   the Order on two (2) days' notice to Plaintiff or on shorter notice as set by the Court.



                                             10
               Upon being informed that all Defendants in this action have been served, this
Court further ORDERS that the case be unsealed.

SO ORDERED.

sIoNED is     ad asy or      ll,
                          2020,at                    ti5     p.m.
New York, New York      ~


                                                        .'#au
                                                        UNITED ST ATES DISTRICT JUDGE




                                               11
